UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-6474 Dreyfus Growth and Income Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Janette E. Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 1/31/2013 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Growth and Income Fund, Inc. January 31, 2013 (Unaudited) Common Stocks98.1% Shares Value ($) Automobiles & Components1.1% Delphi Automotive 73,730 a 2,850,402 Johnson Controls 102,060 3,173,045 Banks3.8% Comerica 88,590 3,043,952 Fifth Third Bancorp 292,240 4,760,590 U.S. Bancorp 184,310 6,100,661 Wells Fargo & Co. 216,700 7,547,661 Capital Goods8.4% Cummins 78,590 9,024,490 Danaher 75,990 4,554,081 Eaton 172,360 9,815,902 Fluor 66,290 4,297,581 General Electric 472,060 10,517,497 Honeywell International 76,340 5,209,442 Precision Castparts 26,290 4,821,586 Commercial & Professional Services.3% Pitney Bowes 135,356 b Consumer Durables & Apparel2.1% Newell Rubbermaid 237,760 5,582,605 PVH 28,200 3,352,134 Under Armour, Cl. A 57,030 a,b 2,901,116 Consumer Services2.5% Carnival 134,740 5,217,133 Las Vegas Sands 51,870 2,865,817 Royal Caribbean Cruises 65,270 2,362,774 Starbucks 70,420 3,951,970 Diversified Financials10.3% Ameriprise Financial 84,210 5,584,807 Bank of America 403,950 4,572,714 Capital One Financial 56,110 3,160,115 Citigroup 157,760 6,651,162 Discover Financial Services 50,490 1,938,311 Franklin Resources 9,950 1,361,956 Goldman Sachs Group 23,873 3,529,862 IntercontinentalExchange 15,880 a,b 2,203,350 Invesco 49,790 1,356,777 JPMorgan Chase & Co. 282,315 13,282,921 Moody's 167,490 9,181,802 T. Rowe Price Group 44,500 3,179,525 TD Ameritrade Holding 153,430 2,975,008 Energy7.8% BP, ADR 123,820 5,512,466 EOG Resources 42,690 5,335,396 Exxon Mobil 30,960 2,785,471 National Oilwell Varco 29,160 2,161,922 Occidental Petroleum 133,050 11,744,324 Phillips 66 28,890 1,749,867 Schlumberger 105,388 8,225,533 Valero Energy 160,570 7,021,726 Food & Staples Retailing2.7% CVS Caremark 111,470 5,707,264 Wal-Mart Stores 75,700 5,295,215 Whole Foods Market 45,200 4,350,500 Food, Beverage & Tobacco6.6% Coca-Cola Enterprises 193,560 6,749,437 ConAgra Foods 173,020 5,656,024 Kraft Foods Group 106,480 4,921,506 Mondelez International, Cl. A 76,030 2,112,874 PepsiCo 145,468 10,597,344 Philip Morris International 89,630 7,901,781 Health Care Equipment & Services2.0% Baxter International 63,140 4,283,418 McKesson 66,310 6,977,801 Insurance1.9% Arthur J. Gallagher & Co. 37,620 1,390,059 Berkshire Hathaway, Cl. B 25,150 a 2,437,789 MetLife 137,770 5,144,332 Travelers 20,660 1,620,984 Materials6.2% Dow Chemical 43,070 1,386,854 Eastman Chemical 89,520 6,369,348 Freeport-McMoRan Copper & Gold 33,254 1,172,203 International Paper 99,760 4,132,059 LyondellBasell Industries, Cl. A 66,450 4,214,259 Martin Marietta Materials 58,530 b 5,778,667 Monsanto 55,780 5,653,303 Packaging Corp. of America 59,840 2,299,651 PPG Industries 30,910 b 4,261,562 Media5.8% News Corp., Cl. A 242,260 6,720,292 Omnicom Group 80,250 4,355,970 Regal Entertainment Group, Cl. A 204,250 b 3,049,453 Time Warner 111,349 5,625,351 Viacom, Cl. B 138,510 8,359,079 Walt Disney 95,720 5,157,394 Pharmaceuticals, Biotech & Life Sciences8.9% Alexion Pharmaceuticals 35,300 a 3,317,847 Allergan 28,180 2,959,182 Biogen Idec 20,090 a 3,135,647 Bristol-Myers Squibb 90,320 3,264,165 Celgene 29,510 a 2,920,310 Eli Lilly & Co. 51,870 2,784,900 Gilead Sciences 130,660 a 5,154,537 Illumina 60,960 a,b 3,086,405 Johnson & Johnson 27,348 2,021,564 Merck & Co. 82,790 3,580,668 Onyx Pharmaceuticals 25,800 a 2,000,016 Pfizer 398,210 10,863,169 Sanofi, ADR 88,180 4,292,602 Vertex Pharmaceuticals 36,120 a 1,617,454 Retailing4.7% Amazon.com 17,530 a 4,654,215 Dick's Sporting Goods 34,540 1,643,759 Dollar General 38,160 a 1,763,755 Home Depot 104,100 6,966,372 Limited Brands 38,460 1,846,849 Macy's 37,610 1,485,971 Nordstrom 34,350 1,897,150 priceline.com 5,080 a 3,482,188 Urban Outfitters 67,480 a 2,887,469 Semiconductors & Semiconductor Equipment3.5% Analog Devices 89,300 3,897,052 Broadcom, Cl. A 94,020 3,050,949 Texas Instruments 330,130 10,920,700 Xilinx 61,970 2,261,285 Software & Services9.3% Accenture, Cl. A 32,870 2,363,024 Citrix Systems 34,090 a 2,494,024 Facebook, Cl. A 98,530 3,051,474 Google, Cl. A 13,836 a 10,455,727 Intuit 51,580 3,217,560 LinkedIn, Cl. A 24,260 a 3,003,145 MasterCard, Cl. A 8,770 4,546,368 Oracle 377,210 13,394,727 Paychex 69,600 b 2,271,048 Red Hat 53,270 a 2,959,681 salesforce.com 18,680 a 3,215,388 Teradata 28,270 a 1,884,478 Technology Hardware & Equipment6.9% Apple 22,435 10,214,880 Cisco Systems 367,210 7,553,510 EMC 222,470 a 5,474,987 Juniper Networks 196,860 a 4,405,727 QUALCOMM 179,370 11,843,801 Telecommunication Services1.2% Vodafone Group, ADR 51,690 1,412,171 Windstream 564,589 b 5,499,097 Transportation1.6% FedEx 37,110 3,764,810 Union Pacific 42,770 5,622,544 Utilities.5% NRG Energy 118,810 Total Common Stocks (cost $469,572,337) Other Investment1.4% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $7,874,021) 7,874,021 c Investment of Cash Collateral for Securities Loaned4.1% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $23,312,299) 23,312,299 c Total Investments (cost $500,758,657) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR - American Depository Receipts a Non-income producing security. b Security, or portion thereof, on loan. At January 31, 2013, the value of the fund's securities on loan was $27,165,702 and the value of the collateral held by the fund was $27,399,655, consisting of cash collateral of $23,312,299 and U.S. Government & Agency securities valued at $4,087,356. c Investment in affiliated money market mutual fund. At January 31, 2013, net unrealized appreciation on investments was $90,781,161 of which $97,763,300 related to appreciated investment securities and $6,982,139 related to depreciated investment securities. At January 31, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Diversified Financials 10.3 Software & Services 9.3 Pharmaceuticals, Biotech & Life Sciences 8.9 Capital Goods 8.4 Energy 7.8 Technology Hardware & Equipment 6.9 Food, Beverage & Tobacco 6.6 Materials 6.2 Media 5.8 Money Market Investments 5.5 Retailing 4.7 Banks 3.8 Semiconductors & Semiconductor Equipment 3.5 Food & Staples Retailing 2.7 Consumer Services 2.5 Consumer Durables & Apparel 2.1 Health Care Equipment & Services 2.0 Insurance 1.9 Transportation 1.6 Telecommunication Services 1.2 Automobiles & Components 1.1 Utilities .5 Commercial & Professional Services .3 † Based on net assets. The following is a summary of the inputs used as of January 31, 2013 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 549,136,259 - - Equity Securities - Foreign Common Stocks+ 11,217,239 - - Mutual Funds 31,186,320 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Growth and Income Fund, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: March 25, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: March 25, 2013 By: /s/ James Windels James Windels Treasurer Date: March 25, 2013 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
